United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
DISTRIBUTION CENTER, Tracy, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-645
Issued: October 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2010 appellant, through his attorney, filed a timely appeal of a
November 24, 2009 merit decision of the Office of Workers’ Compensation Program. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant sustained an injury on January 22, 2009 in the
performance of duty.
FACTUAL HISTORY
On April 13, 2009 appellant, then a 46-year-old police officer, filed a traumatic injury
claim alleging on January 22, 2009 that he sustained a right knee injury running on the treadmill
in a fitness test. He stated that he was only able to run for seven minutes because his knee felt
tight. Two weeks later appellant’s right knee became swollen and his physician recommended
surgery due to right knee prepatellar bursitis. The employing establishment stated that he did not
immediately report his claim.

In a letter dated April 13, 2009, the Office requested that appellant submit additional
factual and medical evidence in support of his claim. It allowed 30 days for a response.
By decision dated April 13, 2009, the Office denied appellant continuation of pay on the
grounds that the injury was not reported within 30 days.1
In an April 15, 2009 statement, appellant’s supervisor, Kurt Christensen, noted that on
January 22, 2009 appellant was required to participate in a mandatory physical fitness test which
included running one and one-half miles. Appellant ran on a treadmill and did not complain
about any knee pain. He first reported a knee condition on February 17, 2009 requesting leave
due to “knee problems.” Walt Murken observed appellant during the physical testing on
January 22, 2009 and stated that appellant objected to participating in the test, ran for ½ mile and
stopped. Appellant showed symptoms of being out of breath, attempted to run again and
ultimately completed .58 miles in 7½ minutes. He did not report an injury.
In a December 9, 2008 report, Dr. Mark A. Charney, a Board-certified orthopedic
surgeon, diagnosed recurrent prepatellar bursitis. He stated that appellant should not run for his
physical ability test, but could walk instead. On January 9, 2009 Dr. Steven Ray Seibert, a
podiatrist, recommended that appellant walk two miles rather than run for one and one-half
miles. He stated that appellant had ongoing intermittent painful conditions involving his legs
and feet. On April 13, 2009 Dr. Charney again diagnosed right prepatellar bursitis and tendinitis
which began in April 2008. He stated, “[appellant] was advised to avoid running, but was asked
to run at work. Dr. Charney tried to run, but this had exacerbated his knee pain.”
On April 19, 2009 Dr. Corky Hull, Board-certified in preventative medicine, stated that
on January 22, 2009 appellant suggested that he walk rather than run during the fitness test. He
stated that appellant was required to run because he did not have a medical documented longterm medical restriction or disability. Dr. Hull stated that appellant discontinued the test due to
general fatigue, did not complain of pain or discomfort and that symptoms due to an injury as a
result of the run would likely develop within 24 to 48 hours.
By decision dated May 22, 2009, the Office denied appellant’s claim finding that the
medical evidence did not support a causal relationship between the fitness run on January 22,
2009 and his diagnosed condition.
Appellant, through his attorney, requested an oral hearing on September 9, 2009. He
stated that he took a mandatory diagnostic physical agility test at the employing establishment on
January 22, 2009 which included running on a treadmill. During the run, appellant developed
tightness in his right knee and later developed sharp, stabbing pain which required him to use
leave for three days. He noted that his knee condition preexisted the fitness run. Appellant used
leave from February 10 through 19, 2010 and first sought medical treatment on February 16,
2009 due to the progressive increase in knee symptoms. He stated that Dr. Hull did not observe
his testing.

1

For final decisions issued by the Office on and after November 19, 2008, the Board’s review authority is limited
to appeals which are filed within 180 days from the date of issuance of the Office’s decision. See 20 C.F.R.
§ 501.3(e). Therefore the Board does not have jurisdiction to review this decision.

2

In a February 16, 2009 note, Dr. Timothy Charles Miller, a physician, described
appellant’s swollen leg and history of chronic bursitis. He stated that appellant developed
recurrent right knee pain, that appellant experienced “no trauma or down on knees but started to
hurt yesterday….” Dr. Miller diagnosed recurrent prepatellar bursitis. On February 18, 2009
Dr. Richard Lenson, a Board-certified orthopedic surgeon, noted appellant’s recurrent pain in the
right knee. He stated that appellant believed that his recent flair up, which began two days
previously, was related to a physical fitness test at work. Dr. Lenson diagnosed recurrent
prepatellar bursitis on the right. On February 26, 2009 Dr. Charney diagnosed right knee chronic
prepatellar bursitis and noted no changes in appellant’s medical history. On June 17, 2009 he
stated that appellant reported bilateral knee and ankle pain associated with running. Dr. Charney
found that appellant’s knees and ankle were normal, but that appellant reported pain. He stated,
“[Appellant] probably should not run based on what he is telling me.” In a note dated
September 11, 2009, Dr. Charney stated:
“[Appellant] says when he ran on a treadmill for a work physical agility test on
January 22, 2009, he developed swelling on his knee. He had been followed for
the prepatellar bursitis previous, to this date. This condition was exacerbated by
running on the treadmill at too steep an incline and too rapid a speed.”
The employing establishment submitted a statement dated October 5, 2009 alleging that
the treadmill was not set on an incline and that appellant set the speed for running. Appellant
was required to run one and one-half miles in seven and one-half minutes and selected the speed
he felt was appropriate to complete this test.
By decision dated November 24, 2009, the hearing representative found that appellant ran
on a treadmill in the performance of duty on January 22, 2009, but that he failed to submit
sufficient medical opinion evidence to establish a causal relationship between his employment
and his diagnosed right knee condition.
LEGAL PRECEDENT
The Office defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”2 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he and she actually experienced the employment
incident at the time, place and in the manner alleged.3 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.4 A medical report is of limited probative value
on a given medical question if it is unsupported by medical rationale.5 Medical rationale
2

20 C.F.R. § 10.5(ee).

3

John J. Carlone, 41 ECAB 354 (1989).

4

J.Z., 58 ECAB 529 (2007).

5

T.F., 58 ECAB 128 (2006).

3

includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment activity. The
opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and specific
employment activity or factors identified by the claimant.6
ANALYSIS
Appellant alleged that he sustained a right knee condition as a result of participating in an
employing establishment physical ability test on January 22, 2009. The Office accepted that
appellant ran on a treadmill for seven minutes, but found that he failed to submit medical
evidence establishing a physical condition resulting from this activity.
The Board finds that appellant has not submitted medical opinion evidence to meet his
burden of proof to establish his traumatic injury claim. Appellant alleged that he injured his
right knee on January 22, 2009. The medical evidence establishes that he had a preexisting right
knee condition of prepatellar bursitis. Appellant first sought medical treatment for the
January 22, 2009 incident on February 16, 2009 from Dr. Miller who noted that appellant
developed recurrent right knee pain, with no history of trauma on February 15, 2009. This report
does not support appellant’s claim for a traumatic injury occurring on January 22, 2009 as
Dr. Miller reported that appellant’s knee pain increased spontaneously on February 15, 2009.
Dr. Miller did not mention the January 22, 2009 employment incident and did not suggest a
causal relationship between appellant’s condition and his employment.
Dr. Lenson examined appellant on February 18, 2009 for recurrent pain in the right knee.
He noted that appellant attributed his current knee pain, which began in the last two days to a
physical fitness test at work. Dr. Lenson did not provide the specific details of the January 22,
2009 employment incident or offer any explanation as to how appellant’s current condition was
due to that incident. Without medical opinion evidence supporting a causal relationship between
the diagnosed condition and the employment incident, this report is not sufficient to meet
appellant’s burden of proof in establishing a traumatic injury claim.
Dr. Charney diagnosed right knee chronic prepatellar bursitis on February 26, but noted
that there were no changes in appellant’s medical history. As he did not discuss the January 22,
2009 employment incident, his report does not support appellant’s claim for a traumatic injury
on that date. On June 17, 2009 Dr. Charney noted that appellant reported knee pain while
running. He suggested that appellant avoid running. This note again fails to provide the
necessary factual history to support an injury on January 22, 2009. The Board notes that the
mere diagnosis of “pain” is not a firm medical diagnosis.7 On September 11, 2009 Dr. Charney
described the incident of January 22, 2009 to include appellant’s run on a treadmill at work. He
reported that appellant developed swelling in his right knee following this run. Dr. Charney
opined that appellant’s chronic prepatellar bursitis was exacerbated by running on the treadmill.
While Dr. Charney provided a correct date of incident and opined that appellant’s condition was
6

A.D., 58 ECAB 149 (2006).

7

Robert Broome, 55 ECAB 339 (2004).

4

exacerbated by running, this report is not sufficient to meet appellant’s burden of proof. He did
not base his report on a complete and accurate description of events as the employing
establishment disputed that the treadmill was set on an incline and that appellant was forced to
go to fast. Dr. Charney did not address the nature of appellant’s right knee condition or offer any
explanation of why appellant did not seek medical treatment for several weeks after the
employment incident. He did not explain how the employment activity caused an exacerbation
of the preexisting knee condition. Due to these deficiencies, Dr. Charney’s report is not
sufficient to meet appellant’s burden of proof.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish that he sustained a right knee injury on January 22, 2009.
ORDER
IT IS HEREBY ORDERED THAT the November 24, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 13, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

